Citation Nr: 0409327	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of powder 
burns of the left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel











REMAND

The veteran had active service from May 1961 to December 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 2002 
which denied service connection for residuals of powder burns 
of the left eye.  

In May 2003, after the veteran's file had been transferred to 
the Board, he submitted additional medical evidence to the VA 
for consideration in support of his service connection claim.  
The RO has not yet considered this evidence or included it in 
a supplemental statement of the case, and the veteran did not 
waive initial RO consideration of this evidence.  Thus the 
case must be returned to the RO for initial consideration of 
the additional evidence and for issuance of a supplemental 
statement of the case.  38 C.F.R. § 19.31; Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d. 1339 
(Fed.Cir. 2003).

In addition, the evidence of record includes conflicting 
medical opinions as to both current findings and etiology of 
a left eye condition.  Because of the marked degree to which 
these opinions differ, and the technical nature of the 
findings and conclusions, the Board finds that another VA 
examination, which reviews all assembled evidence, should be 
provided.  To further facilitate an informed opinion, the RO 
should also obtain all available records of eye treatment 
since service.  

Accordingly, the case is remanded for the following: 

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for eye disorders since 
service.  After obtaining any necessary 
release forms from the veteran, the RO 
should obtain copies of the related 
medical records.

2.  Thereafter, the RO should have the 
veteran undergo a VA ophthalmology 
examination with respect to his claim for 
service connection for residuals of powder 
burns of the left eye.  The claims folder 
must be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether the veteran currently has 
any residuals of powder burns to the left 
eye; if he does, the specific left eye 
defects, considered to represent powder 
burn residuals, should be identified.

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for service connection for 
residuals of powder burns of the left 
eye, taking into account all evidence 
received since the last supplemental 
statement of the case (including the 
evidence which the veteran submitted in 
May 2003).  If the claim remains denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.





The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




